


Exhibit 10.5


DANAHER CORPORATION
2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(Non-Employee Directors)
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Agreement (the “Agreement”).
I.NOTICE OF GRANT
Name:
 
 
 
 
 
Address:
 
 
 
 
 
The undersigned Participant has been granted an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Agreement, as follows:
 
 
 
Date of Grant
 
 
 
 
 
Number of Restricted Stock Units
 
 
 
 
 
Expiration Date
 
 
 
 
 
Vesting Schedule:
 
 
 
 
 
Time-Based Vesting Criteria
The time-based vesting criteria will be satisfied with respect to 100% of the
shares underlying the RSUs on the earlier of (1) the first anniversary of the
Date of Grant, or (2) the date of, and immediately prior to, the next annual
meeting of shareholders of the Company following the Date of Grant.

II.AGREEMENT
1.    Grant of RSUs. The Company hereby grants to the Participant named in this
Notice of Grant (the “Participant”), an Award of Restricted Stock Units (“RSUs”)
subject to the terms and conditions of this Agreement and the Plan, which are
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Agreement, the terms and conditions of the
Plan shall prevail.
2.    Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, RSUs awarded to a Participant shall not vest until the
Participant (i) satisfies the performance-based vesting criteria (“Performance
Objective”), if any, applicable to such RSUs and (ii) continues to be actively
providing services to the Company for the periods required to satisfy the
time-based vesting criteria (“Time-Based Vesting Criteria”) applicable to such
RSUs. The Performance Objective and Time-Based Vesting




--------------------------------------------------------------------------------




Criteria applicable to RSUs are collectively referred to as “Vesting
Conditions,” and the earliest date upon which all Vesting Conditions are
satisfied is referred to as the “Vesting Date.” The Vesting Conditions for an
RSU received by a Participant shall be established by the Compensation Committee
(the “Committee”) of the Company’s Board of Directors and reflected in the
account maintained for the Participant by an external third party administrator
of the RSU awards. Further, during any approved leave of absence (and without
limiting the application of any other rules governing leaves of absence that the
Committee may approve from time to time pursuant to the Plan), to the extent
permitted by applicable law the Committee shall have discretion to provide that
the vesting of the RSUs shall be frozen as of the first day of the leave and
shall not resume until and unless the Participant returns to active service
prior to the Expiration Date of the RSUs.
(b)    Fractional RSU Vesting. In the event the Participant is vested in a
fractional portion of an RSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole share of Common Stock (“Share”)
and issued to the Participant. 
3.    Form and Timing of Payment; Conditions to Issuance of Shares.
(a)    Form and Timing of Payment. Each RSU represents the right to receive one
Share of Common Stock of the Company. Unless and until the RSUs have vested in
the manner set forth in Sections 2 and 4, Participant shall have no right to
payment of any such RSUs. Prior to actual payment of any vested RSUs, such RSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Subject to the other terms of the Plan
and this Agreement, any RSUs that vest in accordance with Sections 2 and 4 will
be paid to the Participant in whole Shares on the earlier of (i) the first day
of the seventh month following the Participant’s separation from service as an
Eligible Director, or (ii) the Participant’s date of death (or in each case the
next business day thereafter if such date is not a business day). Shares shall
not be issued under the Plan unless the issuance and delivery of such Shares
comply with (or are exempt from) all applicable requirements of law, including
(without limitation) the Securities Act, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded. The Committee may require the Participant to take any reasonable
action in order to comply with any such rules or regulations.
(b)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of an RSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
4.    Termination.
(a)    General. In the event the Participant’s active service-providing
relationship with the Company terminates for any reason (other than death or
Early Retirement) whether or not in breach of applicable labor laws, all
unvested RSUs shall be automatically forfeited by the Participant as of the date
of termination and Participant’s right to receive RSUs under the Plan shall also
terminate as of the date of termination. The Committee shall have discretion to
determine whether the Participant has ceased actively providing services to the
Company, and the effective date on which such active service-providing
relationship

2



--------------------------------------------------------------------------------




terminated. The Participant’s active service-providing relationship will not be
extended by any notice period mandated under applicable law (e.g. a period of
“garden leave”, paid administrative leave or similar period pursuant to
applicable law). Unless the Committee provides otherwise, termination will
include instances in which Participant is terminated and immediately rehired as
an independent contractor.
(b)    Death. Upon Participant’s death, a pro rata amount of the outstanding
RSUs scheduled to vest on a particular Vesting Date shall become vested based on
the number of complete twelve-month periods between the Date of Grant and the
date of the Participant’s death divided by the total number of twelve-month
periods between the Date of Grant and the applicable Vesting Date.
Notwithstanding anything in the Plan or this Agreement to the contrary, for
purposes of this Section, any partial twelve-month period between the Date of
Grant and the date of death shall be considered a complete twelve-month period
and any Fractional Portion that results from applying the pro rata methodology
shall be rounded up to a whole Share.
(c)    Early Retirement. In the event the Participant voluntarily terminates his
or her active service-providing relationship with the Company and the Committee
determines that the cessation of Participant’s active service-providing
relationship constitutes Early Retirement, (i) the Time-Based Vesting Criteria
applicable to any portion of any RSUs scheduled to vest during the five (5) year
period following the date of the Participant’s Early Retirement shall be deemed
100% satisfied; (ii) any portion of such RSUs subject to Time-Based Vesting
Criteria not scheduled to vest until after the fifth anniversary of the
Participant’s Early Retirement shall be immediately forfeited without
consideration; and (iii) if the Participant holds RSUs described in (i) above
that remain subject to any Performance Objective, the RSUs shall remain
outstanding for up to the fifth anniversary of the Early Retirement (or if
earlier, up to the Expiration Date of the RSUs) to determine whether such
conditions become satisfied (and if the Committee determines that the
Performance Objectives are satisfied within such period, the RSUs shall become
fully vested). The Participant acknowledges and agrees that the grant of Early
Retirement treatment is in the sole and absolute discretion of the Committee and
that the Committee in its sole and absolute discretion may grant Early
Retirement treatment with respect to all, a specified portion, or none of the
Participant’s RSUs.
(d)    Gross Misconduct. If the Participant is terminated as an Eligible
Director by reason of Gross Misconduct, the Participant’s unvested RSUs shall be
forfeited immediately as of the time of termination without consideration. The
Participant acknowledges and agrees that the Participant’s termination shall
also be deemed to be a termination by reason of the Participant’s Gross
Misconduct if, after the Participant’s active service-providing relationship has
terminated, facts and circumstances are discovered or confirmed by the Company
that would have justified a termination for Gross Misconduct.
(e)    Violation of Post-Termination Covenant. To the extent that any of the
Participant’s RSUs remain outstanding under the terms of the Plan or this
Agreement after termination of the Participant’s active service-providing
relationship with the Company, such RSUs shall nevertheless expire as of the
date the Participant violates any covenant not to compete or similar covenant
that exists between the Participant on the one hand and the Company or any
subsidiary of the Company, on the other hand.
(f)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s unvested RSUs will terminate unless provision is made in writing
in connection with such transaction for the assumption or continuation of such
RSUs, or the substitution for such RSUs of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event such RSUs will continue in
the manner and under the terms so provided.

3



--------------------------------------------------------------------------------




5.    Non-Transferability of RSUs; Term of RSUs.
(a)    Unless the Committee determines otherwise in advance in writing, RSUs may
not be transferred in any manner otherwise than by will or by the applicable
laws of descent or distribution. The terms of the Plan and this Agreement shall
be binding upon the executors, administrators, heirs and permitted successors
and assigns of the Participant.
(b)    Notwithstanding any other term in this Agreement, the vesting criteria
(including any performance objective) applicable to the RSUs must be satisfied
if at all prior to the Expiration Date set out in the Notice of Grant.
6.    Amendment of RSUs or Plan.
(a)    The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof. Participant expressly warrants that
he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. The Company’s
Board may amend, modify or terminate the Plan or any RSUs in any respect at any
time; provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Participant’s rights hereunder can be made
only in an express written contract signed by the Company and the Participant.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and Participant’s rights
under outstanding RSUs as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with this award of RSUs.
7.    Tax Obligations.
(a)    Taxes. Regardless of any action the Company takes with respect to any or
all federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Participant acknowledges that the ultimate liability for all Tax Related Items
associated with the RSUs is and remains the Participant’s responsibility and
that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant or vesting of the RSUs, the delivery of
the Shares, the subsequent sale of Shares acquired at vesting and the receipt of
any dividends or dividend equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax Related Items.
(b)    Code Section 409A. Payments made pursuant to this Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all RSUs granted to Participants who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the RSUs shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any RSUs
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its affiliates shall have any liability for
any tax, penalty or interest imposed on the Participant by Section 409A, and the

4



--------------------------------------------------------------------------------




Participant shall have no recourse against the Company or any of its affiliates
for payment of any such tax, penalty or interest imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Participant under this Agreement. For purposes of Section 409A, each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Participant’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” separation pay exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by
reference.
If the Participant is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its affiliates) as of his
separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Participant’s separation from
service, or (ii) the Participant’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum, without interest, on the first day of the seventh month following
the Participant’s separation from service.
8.    Rights as Shareholder. Until all requirements for vesting of the RSUs
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Participant shall not be deemed to be a shareholder or to have any of the rights
of a shareholder with respect to any Shares.
9.    No Right to Continue as Eligible Director. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continuation as an
Eligible Director.
10.    Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any RSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether Plan participants are similarly
situated. No member of the Board and/or the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement.
11.    Headings. The captions used in this Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the RSUs for
construction and interpretation.
12.    Electronic Delivery.
(a)    If the Participant executes this Agreement electronically, for the
avoidance of doubt Participant acknowledges and agrees that his or her execution
of this Agreement electronically (through an on-line system established and
maintained by the Company or a third party designated by the Company, or
otherwise) shall have the same binding legal effect as would execution of this
Agreement in paper form.

5



--------------------------------------------------------------------------------




Participant acknowledges that upon request of the Company he or she shall also
provide an executed, paper form of this Agreement.
(b)    If the Participant executes this Agreement in paper form, for the
avoidance of doubt the parties acknowledge and agree that it is their intent
that any agreement previously or subsequently entered into between the parties
that is executed electronically shall have the same binding legal effect as if
such agreement were executed in paper form.
(c)    If Participant executes this Agreement multiple times (for example, if
the Participant first executes this Agreement in electronic form and
subsequently executes this Agreement in paper form), the Participant
acknowledges and agrees that (i) no matter how many versions of this Agreement
are executed and in whatever medium, this Agreement only evidences a single
Award relating to the number of RSUs set forth in the Notice of Grant and (ii)
this Agreement shall be effective as of the earliest execution of this Agreement
by the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the RSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.
13.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
Data (as defined below) by and among, as necessary and applicable, the Company
and its Subsidiaries for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan and in the Company’s
Amended 1998 Plan.
Participant understands that the Company may hold certain personal information
about Participant, including, but not limited to, Participant’s name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, and job title, any Common
Stock or directorships held in the Company, and details of the RSUs or any other
restricted stock units or other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Plan and/or the Amended 1998 Plan (“Data”).
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan
and/or the Amended 1998 Plan, that these recipients may be located in
Participant’s country or elsewhere, including outside the European Economic
Area, and that the recipients’ country may have different data privacy laws and
protections than Participant’s country. Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant’s
participation in the Plan and/or in the Amended 1998 Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom Participant may elect

6



--------------------------------------------------------------------------------




to deposit any Shares acquired upon vesting of the RSUs or any other restricted
stock units or other entitlement to Shares.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Participant understands that Data shall be held
as long as is reasonably necessary to implement, administer and manage his or
her participation in the Plan and/or the Amended 1998 Plan, and he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Participant understands,
however, that refusing or withdrawing such consent may affect his or her ability
to participate in the Plan and/or the Amended 1998 Plan. In addition,
Participant understands that the Company and its Subsidiaries have separately
implemented procedures for the handling of Data which the Company believes
permits the Company to use the Data in the manner set forth above
notwithstanding the Participant’s withdrawal of such consent. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
14.    Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
RSUs or hereunder, or the rights, duties or liabilities created hereby.
15.    Agreement Severable. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
16.    Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern this Agreement and its
interpretation. For purposes of litigating any dispute that arises with respect
to the RSUs, this Agreement or the Plan, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of New Castle County, or the United
States Federal court for the District of Delaware.
17.    Nature of RSUs. In accepting the RSUs, Participant acknowledges and
agrees that:
(a)    the award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, benefits in lieu of
RSUs or other equity awards, even if RSUs have been awarded repeatedly in the
past;
(b)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(c)    Participant’s participation in the Plan is voluntary;
(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(e)    the value of the Shares acquired upon vesting/settlement of the RSUs may
increase or decrease in value;

7



--------------------------------------------------------------------------------




(f)    in consideration of the award of RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the Award or from any
diminution in value of the Award or Shares upon vesting of the Award resulting
from termination of Participant’s continuous service by the Company or any
Subsidiary (for any reason whatsoever and whether or not in breach of applicable
labor laws and whether or not later found to be invalid) and in consideration of
the grant of the Award, Participant irrevocably releases the Company and any
Subsidiary from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing the Agreement/electronically accepting the Agreement,
Participant shall be deemed irrevocably to have waived Participant’s entitlement
to pursue or seek remedy for any such claim;
(g)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan or Participant’s acquisition or sale of the underlying Shares; and
(h)    Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.
18.    Recoupment. The RSUs granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on Danaher’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the RSUs, and to the terms required by
applicable law; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof.
19.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the 1998 Plan and/or the Plan, such as notices
reminding Participant of the vesting or expiration date of certain awards.
Participant acknowledges and agrees that (1) the Company has no obligation
(whether pursuant to this Agreement or otherwise) to provide any such notices;
(2) to the extent the Company does provide any such notices to Participant the
Company does not thereby assume any obligation to provide any such notices or
other notices; and (3) the Company, its affiliates and the third party stock
plan administrator have no liability for, and the Participant has no right
whatsoever (whether pursuant to this Agreement or otherwise) to make any claim
against the Company, any of its affiliates or the third party stock plan
administrator based on any allegations of, damages or harm suffered by the
Participant as a result of the Company’s failure to provide any such notices or
Participant’s failure to receive any such notices.
20.    Consent and Agreement With Respect to Plans. Participant (1) acknowledges
that the Plan and the prospectus relating thereto are available to Participant
on the website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands all
provisions of the Agreement and the Plan; (3) accepts these RSUs subject to all
of the terms and provisions thereof; (4) consents and agrees to all amendments
that have been made to the Plan since it was adopted in 2007 (and for the
avoidance of doubt consents and agrees to each amended term reflected in the
Plan as in effect on the date of this Agreement), and consents and agrees that
all options and restricted stock units, if any, held by Participant that were
previously granted under the Plan as it has existed from time to time are now
governed by the Plan as in effect on the date of this Agreement (except to the
extent the Committee has expressly provided that a particular Plan

8



--------------------------------------------------------------------------------




amendment does not apply retroactively); and (5) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.
In addition, in consideration of the RSUs and by signing/electronically
accepting this Agreement, the Participant agrees as follows with respect to any
stock options or restricted stock units held by Participant that were previously
granted under the Company’s 1998 Stock Option Plan as it has existed from time
to time: the Participant (1) acknowledges that the Company’s Board of Directors
approved an amended version of the 1998 Stock Option Plan in July 2009 and that
the amended version of the 1998 Stock Option Plan (the “Amended 1998 Plan”) and
the prospectus relating thereto are available to Participant on the website
maintained by the Company’s third party stock plan administrator; (2) represents
that he or she has read the Amended 1998 Plan and the prospectus relating
thereto and is familiar with the terms and provisions thereof, has had an
opportunity to obtain the advice of counsel of his or her choice and fully
understands all provisions of the Amended 1998 Plan; (3) consents and agrees to
the Amended 1998 Plan (and for the avoidance of doubt consents and agrees to
each amended term reflected in the Amended 1998 Plan); (4) consents and agrees
that all options and restricted stock units, if any, held by Participant that
were previously granted under the 1998 Stock Option Plan as it has existed from
time to time are now governed by the Amended 1998 Plan as in effect on the date
of this Agreement; and (5) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Amended 1998 Plan. Participant further agrees to notify the Company upon any
change in his or her residence address.

9



--------------------------------------------------------------------------------




[If the Agreement is signed in paper form, complete and execute the following:]
 
 
 
PARTICIPANT
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
 
 
Title
 
 
 
Residence Address
 
 






10

